Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 17 is objected to because of the following informalities:  there is an extra comma in line 1 of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4, 6, 9-12 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7825353 B2 to Shingler (“Shingler”).
Shingler discloses:
Regarding claim 4: 
a body (e.g., cooking apparatus 10) having a surface (e.g., cooking surface 24) configured to receive and contact one or more amounts of foodstuff thereon (e.g., Fig. 1-9 and col 2-5, including Fig. 1 and 3 and col 2, ln 40-50); and 
a heating or cooling system, comprising 
a plurality of heating or cooling elements (e.g., inner heating element segments 30a, 30b and 30c, outer heating element segments 32a, 32b and 32c), each of the plurality of heating or cooling elements being isolated from another of the plurality of heating or cooling elements and configured to actively heat or cool an associated section of the surface (e.g., Fig. 1-9 and col 2-5, including Fig. 1-3 and col 3, ln 5-55), and 
circuitry (e.g., “circuits for inner heating element assembly 30 and outer heating element assembly 32”) configured to control the plurality of heating or cooling elements independently of each other to heat or cool their associated sections of the surface (e.g., Fig. 1-9 and col 2-5, including col 4, ln 15-25 and col 5, ln 34-65);
Regarding claim 6: the heating or cooling system is housed in a cavity (e.g., interior of cooking surface 24 and flange 26) of the body (e.g., Fig. 1-9 and col 2-5);
Regarding claim 9: a plurality of sensors (e.g., each cooking surface temperature zone may include one temperature sensor, or may include more than one sensor, sensors 64) configured to sense data associated with one or more parameters and to communicate said sensed data to the circuitry, at least one of the plurality of sensors being associated with an associated section of the surface, the circuitry configured to control the operation of each of the plurality of heating or cooling elements based at least in part on the sensed data received from the plurality of sensors (e.g., Fig. 1-9 and col 2-5);
Regarding claim 10: the circuitry is configured to control the operation of the plurality of heating or cooling elements based at least in part on an average of the sensed data received from the plurality of sensors (e.g., Fig. 1-9 and col 2-5);
Regarding claim 11: the plurality of sensors includes at least one temperature sensor (e.g., temperature sensors 64) configured to sense a temperature of its associated section of the surface (e.g., Fig. 1-9 and col 2-5);
Regarding claim 12: at least one temperature sensor (e.g., temperature sensors 64) is operable to sense information associated with a temperature of the one or more amounts of foodstuff on the surface, the circuitry configured to control the operation of at least one of the plurality of heating or cooling elements based at least in part on the sensed information to turn on, turn off, increase power to or decrease power to said at least one of the plurality of heating or cooling elements to approach a user selected temperature setpoint (e.g., Fig. 1-9 and col 2-5); and
Regarding claim 16: a user interface (e.g., control panel 12, controller 65, master power switch (not shown), control knobs 20, 22) on a surface of the body, the user interface being operable to turn on, turn off, or adjust a power level to the plurality of heating or cooling elements, wherein the user interface comprises one or more touch switch buttons (e.g., controller 65, master power switch, control knobs 20, 22) actuatable by a user to operate the plurality of heating or cooling elements (e.g., Fig. 1-9 and col 2-5).
To the extent that it may be argued that a single embodiment does not disclose all of the claimed subject matter, such as circuitry configured to control the plurality of heating or cooling elements independently of each other to heat or cool their associated sections of the surface, it would have been obvious to one of ordinary skill in the art to modify the Fig. 1 embodiment by the Fig. 9 embodiment in order to display different temperatures for different regions.



Claims 5, 7, 8 and 13-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shingler in view of US 20080019122 A1 to Kramer (“Kramer”).
Shingler discloses:
Regarding claim 7: the plurality of heating or cooling elements are arranged in a grid (e.g., Fig. 1-9 and col 2-5, wherein a grid arrangement would have been obvious based on the disclosure that it will be appreciated that the cooking surface may have any suitable shape, profile, surface texture, etc., and examples of suitable shapes include but are not limited to oval, rectangular, other curvilinear and/or polygonal shapes, and combinations thereof in col 2, ln 20-36);
Regarding claim 8: one or more electrical contacts (e.g., terminals 35-38) on a surface of the body and in communication with one or both of the circuitry and the plurality of heating or cooling elements (e.g., Fig. 1-9 and col 2-5);
Regarding claim 13: the plurality of sensors includes at least one sensor (e.g., each cooking surface temperature zone may include one temperature sensor, or may include more than one sensor, sensors 64) configured to communicate a detection signal to the circuitry, the circuitry configured to automatically operate at least one of the plurality of heating or cooling elements based at least in part on said detection signal (e.g., Fig. 1-9 and col 2-5);
Regarding claim 14: the plurality of heating or cooling elements comprises four heating or cooling elements (e.g., inner heating element segments 30a, 30b and 30c, outer heating element segments 32a, 32b and 32c), each of the four heating or cooling elements configured to heat or cool a separate quadrant of the surface (e.g., Fig. 1-9 and col 2-5, wherein separate quadrants would have been obvious based on the disclosure that it will be appreciated that the cooking surface may have any suitable shape, profile, surface texture, etc., and examples of suitable shapes include but are not limited to oval, rectangular, other curvilinear and/or polygonal shapes, and combinations thereof in col 2, ln 20-36);
Regarding claim 15: the plurality of heating or cooling elements comprises two heating or cooling elements (e.g., inner heating element segments 30a, 30b and 30c, outer heating element segments 32a, 32b and 32c), each of the two heating or cooling elements configured to heat or cool a separate half of the surface (e.g., Fig. 1-9 and col 2-5, wherein separate halves would have been obvious based on the disclosure that it will be appreciated that the cooking surface may have any suitable shape, profile, surface texture, etc., and examples of suitable shapes include but are not limited to oval, rectangular, other curvilinear and/or polygonal shapes, and combinations thereof in col 2, ln 20-36);
Regarding claim 18:
a body (e.g., cooking apparatus 10) having a surface (e.g., cooking surface 24) configured to receive and contact one or more amounts of foodstuff thereon (e.g., Fig. 1-9 and col 2-5); and 
a heating or cooling system, comprising 
a plurality of heating or cooling elements (e.g., inner heating element segments 30a, 30b and 30c, outer heating element segments 32a, 32b and 32c) isolated from each other and arranged in a grid (e.g., a grid arrangement would have been obvious based on the disclosure that it will be appreciated that the cooking surface may have any suitable shape, profile, surface texture, etc., and examples of suitable shapes include but are not limited to oval, rectangular, other curvilinear and/or polygonal shapes, and combinations thereof in col 2, ln 20-36), each of the plurality of heating or cooling elements configured to actively heat or cool an associated section of the surface (e.g., Fig. 1-9 and col 2-5), and 
a plurality of temperature sensors (e.g., each cooking surface temperature zone may include one temperature sensor, or may include more than one sensor, sensors 64) configured to sense a temperature of food placed on the surface, each associated section of the surface having a separate temperature sensor configured to sense the temperature of the food placed on said section (e.g., Fig. 1-9 and col 2-5);
Regarding claim 19: comprising circuitry (e.g., “circuits for inner heating element assembly 30 and outer heating element assembly 32”) configured to control the plurality of heating or cooling elements independently of each other to heat or cool their associated sections of the surface, the circuitry configured to control the operation of each of the plurality of heating or cooling elements based at least in part on the sensed temperature received from one or more of the plurality of temperature sensors (e.g., Fig. 1-9 and col 2-5);
Regarding claim 21: the heating or cooling system is housed in a cavity (e.g., interior of cooking surface 24 and flange 26) of the body (e.g., Fig. 1-9 and col 2-5);
Regarding claim 22: comprising one or more electrical contacts (e.g., terminals 35-38) on a surface of the body configured to contact electrical contacts on a base that provides power to the heating hearing or cooling elements when the body is placed on the base (e.g., Fig. 1-9 and col 2-5); and
Regarding claim 23: comprising a user interface (e.g., control panel 12, controller 65, master power switch (not shown), control knobs 20, 22) on a surface of the body, the user interface being operable to turn on, turn off, or adjust a power level to the plurality of heating or cooling elements, wherein the user interface comprises one or more touch switch buttons (e.g., controller 65, master power switch, control knobs 20, 22) actuatable by a user to operate the plurality of heating or cooling elements (e.g., Fig. 1-9 and col 2-5).
Shingler does not explicitly disclose a grid (as recited in claims 7 and 18), the one or more electrical contacts configured to contact electrical contacts on a charging base when the body is placed on the charging base, the charging base being integrated into a dishwasher (as recited in claim 8), separate quadrants (as recited in claim 14), separate halves (as recited in claim 15), a transceiver (as recited in claim 17) and power storage elements (as recited in claims 5 and 20).
However, Kramer discloses:
Regarding claim 5: one or more power storage elements (e.g., battery 204) configured to supply power to one or both of the electronic module and the plurality of heating or cooling elements (e.g., Fig. 2C and 13 and para 133);
Regarding claim 7: structure corresponding to the plurality of heating or cooling elements are arranged in a grid (e.g., Fig. 9B, 23A and 23B and para 147, 182 and 183);
Regarding claim 8: one or more electrical contacts (e.g., secondary coil 3701) on a surface of the body and in communication with one or both of the circuitry and the plurality of heating or cooling elements, the one or more electrical contacts configured to contact electrical contacts on a charging base (e.g., underplate 1201, underplate 3711) when the body is placed on the charging base, the charging base being integrated into a dishwasher (e.g., Fig. 12A-12C and 37A-37D and para 153-156 and 225-230);
Regarding claim 13: the plurality of sensors includes at least one sensor (e.g., food-sensing surface 2802, food-sensing surface 2907) configured to sense when the one or more amounts of foodstuff is placed on the surface and to communicate a food detection signal to the circuitry, the circuitry configured to automatically operate at least one of the plurality of heating or cooling elements based at least in part on said food detection signal (e.g., Fig. 28-29D and para 191-205);
Regarding claim 14: structure corresponding to the plurality of heating or cooling elements comprises four heating or cooling elements, each of the four heating or cooling elements configured to heat or cool a separate quadrant of the surface (e.g., Fig. 9B, 23A and 23B and para 147, 182 and 183);
Regarding claim 15: structure corresponding to the plurality of heating or cooling elements comprises two heating or cooling elements, each of the two heating or cooling elements configured to heat or cool a separate half of the surface (e.g., Fig. 9B, 23A and 23B and para 147, 182 and 183);
Regarding claim 16: a user interface (e.g., an LED, an LCD panel, an on/ off button seen in Fig. 11 and 14, Controller 2515) on a surface of the body, the user interface being operable to turn on, turn off, or adjust a power level to the plurality of heating or cooling elements, wherein the user interface comprises one or more touch switch buttons (e.g., buttons 2516, 2521 and 2522) actuatable by a user to operate the plurality of heating or cooling elements (e.g., Fig. 11 and 14-16 and para 187);
Regarding claim 17: a transceiver (e.g., wireless transceiver 3802) that facilitates wireless communication with a remote electronic device (e.g., computing device 2305, monitor 3801) (e.g., Fig. 23B and 38 and para 183 and 231);
Regarding claim 18: 
a body (e.g., plate 901, plate 2300) having a surface configured to receive and contact one or more amounts of foodstuff thereon (e.g., Fig. 9B, 23A and 23B and para 147, 182 and 183); and 
structure corresponding to a plurality of heating or cooling elements isolated from each other and arranged in a grid, each of the plurality of heating or cooling elements configured to actively heat or cool an associated section of the surface (e.g., Fig. 9B, 23A and 23B and para 147, 182 and 183);
Regarding claim 20: one or more power storage elements (e.g., battery 204) configured to supply power to one or both of the circuitry and the plurality of heating or cooling elements (e.g., Fig. 2C and 13 and para 133); and
Regarding claim 23: a user interface (e.g., an LED, an LCD panel, an on/ off button seen in Fig. 11 and 14, Controller 2515) on a surface of the body, the user interface being operable to turn on, turn off, or adjust a power level to the plurality of heating or cooling elements, wherein the user interface comprises one or more touch switch buttons (e.g., buttons 2516, 2521 and 2522) actuatable by a user to operate the plurality of heating or cooling elements (e.g., Fig. 11 and 14-16 and para 187).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Shingler as suggested and taught by Kramer in order to interact with the plate from a remote location while also not requiring a power cord for the plate to function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 13, 2022